Citation Nr: 1047170	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from August 2003 to August 
2007.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran was scheduled for a 
Videoconference Board hearing in May 2010, but failed to appear 
at this hearing.  The Veteran has not filed a motion for a new 
hearing.  Accordingly, the case will be processed as though the 
request for a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).

This matter was last before the Board in July 2010 when it was 
remanded for further development.  Unfortunately, the appeal must 
once again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the Veteran's service treatment records shows that 
his spine was clinically normal upon entrance.  See November 2002 
report of medical examination.  He denied a history of recurrent 
back pain or any back problem at entrance.  See November 2002 
report of medical history.  

In July 2005 the Veteran presented complaining of back pain over 
the past 3 to 4 years.  At this time he related that he had been 
seen by a chiropractor prior to his entrance into service.  He 
reported central pain all over his back at this time, but denied 
any definite injury, although it was noted that his job required 
heavy lifting.  Chronic back pain was assessed at this time and 
the Veteran was referred for chiropractic treatment.  He was 
placed on light duty for 2 weeks.  Records from the chiropractic 
clinic note tenderness on palpation of the lumbosacral spine and 
nonallopathic lesions lumbar, nonallopathic lesions thoracic and 
myalgia and myositis. 

In July 2007 the Veteran filled out a report of medical history.  
At this time, he reported a history of recurrent back pain.  He 
explained that he often had pain in "the whole back."  No 
report of separation examination appears in the service treatment 
records; however, an August 2007 chronological record of medical 
care notes that he was evaluated for his planned separation and 
was found physically qualified to separate.

The Veteran filed his claim for service connection of a low back 
disability in August 2007 and was shortly thereafter afforded a 
VA examination in October 2007.  The report associated with this 
examination notes that the Veteran reported a history of 
thoracolumbar strain for the past 4 years.  He also reported 
stiffness and weakness in the back, worse with activity.  He 
reported having had constant pain in the low back for 4 years, 
described as burning, aching, sharp and cramping in nature.  His 
posture and gait were within normal limits and testing, including 
X-rays and range of motion metrics, were normal.  The examiner 
rendered no diagnosis stating that there was no pathology to 
support one.  

In furtherance of substantiating his claim the Veteran submitted 
treatment records from the Jordan Orthopedic Clinic.  These 
records largely pertain to the Veteran's knees, but they also 
document an assessment of "thoracic segmental dysfunction" and 
"lumbar segmental dysfunction" in May 2008.

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 21 
Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 21 
Vet. App. at 123.  Moreover, When a medical examination report 
"does not contain sufficient detail," the adjudicator is 
required to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2 (2010).  

Based upon the foregoing history, the Veteran was provided a VA 
examination in September 2010.  In the report of the examination, 
it was concluded that the Veteran's back pain existed prior to 
service, and that it was less likely than not that it was 
aggravated therein.  

The Board notes, however, that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. § 
1111 (West 2002).  While the examiner noted that the Veteran's 
back pain existed prior to service, the examiner did not indicate 
that degenerative joint disease (the only disability diagnosied 
during the September 2010 examination) or any other specific 
disability of the back or spine existed prior to service.  Given 
the high evidentiary threshold for establishing that a disability 
not noted at enlistment actually preexisted enlistment, the Board 
finds that clarification is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded an 
examination by an appropriate medical 
professional to determine the nature and 
etiology of his claimed low back disability.  
The examiner is asked to identify and 
provided a diagnosis for any disability(ies) 
of the Veteran's thoracic and lumbar spine.  
The examiner should obtain a complete, 
pertinent history from the Veteran and review 
the claims file in conjunction with the 
examination, giving particular attention to 
his service treatment records, lay 
assertions, and the pertinent medical 
evidence, particularly the Veteran's entrance 
examination report, post-service X-rays and 
treatment records from the Jordan Orthopedic 
Clinic.

Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether any 
diagnosed back disability(ies) pre-existed 
service, and if so whether it/they was/were 
chronically aggravated in service.  If the 
examiner determines that such back 
disability(ies) did not exist prior to 
service, the examiner is asked to address 
whether it is at least as likely as not 
(50 percent or better probability) that such 
disability is otherwise attributable to 
service.

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it. 

2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


